Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
3.	Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
Mertes US 6,109,826 in view of Warlow et al. US 8,931,975.
Mertes discloses a pothole patching machine (10) configured to apply a hot liquid road paving material on a roadway, the machine comprising:
A heated liquid supply tank (26) mounted on a chassis (12) including a hydraulically- 
	driven auger (52) configured to mix said liquid paving materials.  Col. 7, lns. 2-40.
An emulsion pump (60) in communication with said supply tank (26), and including a 

selector valve (76) connected to a spray wand (84), and a recirculating conduit 
(70) configured to transmit hot liquid paving material between the pump and 
supply tank.  See Col. 7, lns. 40-Col. 8, ln. 13.  
Wherein the hydraulically driven auger (52) is disposed within a cage of the multi-walled supply tank (26).  Which forms a part of a heat exchanger (30) located within the supply tank (26).  Col. 6, lns. 9-Col. 7, ln. 39.
A control system (22, 36) including shut-off valves (64, 76, 86) to control motion of the 
auger (52) activation of the liquid pump (60) and the heating system (32, 34, 46).  
See Col. 5, ln. 55-Col. 7, ln. 10.
What Mertes does not disclose is a controller configured to activate/deactivate the auger and the pump simultaneously.  However, Warlow et al. teaches a road paving machine including a heated liquid paving material tank having a mixing auger, a pump, a spray bar and a PLC (programmable logic controller 70) configured to control pump flow rate, auger speed and heating system simultaneously. Col. 13, ln. 39-Col. 15, ln. 2.
Wherein the programmable logic controller (70) is configured to appropriately time the mixing auger, pump and speed of individual conveyors, based on inputs from an operator at the programmable logic controller (70).  Col. 5, lns. 41-51.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the road repair machine of Mertes with the control system taught by Warlow et al. in order to maintain a desired consistency of the paving material being applied to a road surface.


With respect to claims 2-4 Mertes discloses the use of hydraulic and electric controllers.  Col. 6, lns. 1-55. As well as a hydraulic valve body including a hydraulic pump (24), a hydraulic motor for turning auger (52), and associated valves and supply lines for providing hydraulic force to the auger and pump continuously or intermittently.  See Col. 7, lns. 2-10, lns. 40-65.  

4.	Claims 5-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dillingham US 5,988,935 in view of Boyle et al. US 2007/0085234 and Warlow et al. US 8,931,975.  Dillingham discloses an asphalt repair apparatus adapted to be mounted on a truck or trailer, the method and apparatus comprising:
Providing a hopper (105) including a paddle shaft (131) and auger (127).
Providing an emulsion tank (59) having a heat exchanger (65), pump (73) and pump 
motor (75).
Providing a spray wand (77) connected to the emulsion tank (59) through a plurality of 
valves and lines (79).
Providing a selector valve (99) including a recirculation conduit for transmitting emulsion 
	from the tank (59) to the wand (77) and/or back to the supply tank (59).
What Dillingham does not disclose is an emulsion tank including a mixing auger, nor a control system for operating the machine.  However, Boyle et al. teach it is known separation of an emulsion within a tank is to provide emulsion tanks (90) with a vertically mounted mixer or agitator (74) such as a stirrer, in-tank educator or any other suitable mixer, not illustrated See [0048-0054]. Therefore, it would have been obvious to 

one of ordinary skill in the art before the effective filing date of the claimed invention to provide the method and road repair machine of Dillingham with the emulsion tank mixing auger taught by Boyle et al in order to improve application and mixing of the emulsion.  
Further Warlow et al. teaches a road paving machine including a heated liquid paving material tank having a mixing auger, a pump, a spray bar and a PLC (programmable logic controller 70) configured to control pump flow rate, auger speed and heating system simultaneously. Col. 13, ln. 39-Col. 15, ln. 2.
Wherein the programmable logic controller (70) is configured to appropriately time the mixing auger, pump and speed of individual conveyors, based on inputs from an operator at the programmable logic controller (70).  Col. 5, lns. 41-51.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the road repair machine of Mertes with the control system taught by Warlow et al. in order to maintain a desired consistency of the paving material being applied to a road surface.

With respect to claims 7, 8 Dillingham discloses emulsion tank includes an internally submerged retort tube (63) which is heated by a thermostatically controlled gas burner (69).  Wherein the retort tube is provided in the shape of a horizontal U having a pair of outlets to the exterior of the tank, one of the outlets having the burner (63) mounted therein and the other serving as an exhaust conduit.  Col. 4, lns. 1-58.


Response to Arguments
5. 	Applicant's arguments filed 12/16/2021 have been fully considered but, with respect to the rejection of claims 1-4 under 35 U.S.C. 103 as being unpatentable over 
Mertes US 6,109,826 in view of Warlow et al. US 8,931,975, are not persuasive. Applicant’s arguments are based the suggestion Mertes in view of Warlow et al. do not teach simultaneous actuation of the recirculation pump and mixing shaft.
However, the programmable logic controller (70) is configured to appropriately time the mixing auger, pump and speed of individual conveyors, based on inputs from an operator at the programmable logic controller (70).  Col. 5, lns. 41-51.
Therefore, the argument is not persuasive and the rejection is maintained.

With respect to the rejection of claims 5-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dillingham US 5,988,935 in view of Sterner and Warlow et al.; Applicant’s amendment requiring a vertically oriented mixing auger within the emulsion tank, is persuasive and the rejection is withdrawn.
	However, a new grounds of rejection against Claim 5-10 are put forth above in view of Boyle et al.

Conclusion
6. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND W ADDIE whose telephone number is (571)272-6986.  The examiner can normally be reached on m-f 7:30-12:30, then 6-9pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 571-272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/RAYMOND W ADDIE/
Primary Examiner, Art Unit 3671                               				1/6/2022